Exhibit 10.1


EXECUTION VERSION


NATURAL RESOURCE PARTNERS L.P.
NRP FINANCE CORPORATION
$300,000,000
9.125% Senior Notes due 2025
Purchase Agreement
April 17, 2019
Citigroup Global Markets Inc.
As Representative of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
Natural Resource Partners L.P., a limited partnership organized under the laws
of Delaware (the “Partnership”), and NRP Finance Corporation, a corporation
organized under the laws of Delaware (the “Co-Issuer” and, together with the
Partnership, the “Issuers”), propose to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you are acting
as representative (the “Representative”), $300,000,000 principal amount of their
9.125% Senior Notes due 2025 (the “Securities”). The Securities are to be issued
under an indenture (the “Indenture”), to be dated as of the Closing Date,
between the Issuers and Wilmington Trust, National Association, as trustee (the
“Trustee”). The use of the neuter in this purchase agreement (the “Agreement”)
shall include the feminine and masculine wherever appropriate. Certain terms
used herein are defined in Section 23 hereof.
GP Natural Resource Partners LLC, a Delaware limited liability company (the
“Managing General Partner”), is the general partner of NRP (GP) LP, a Delaware
limited partnership (the “General Partner”), which in turn is the general
partner of the Partnership. The Partnership owns its subsidiaries, other than
the Co-Issuer and NRP Oil and Gas LLC, a Delaware limited liability company
(“NRP Oil and Gas”), through a wholly owned operating company, NRP (Operating)
LLC, a Delaware limited liability company (the “Operating Company”).
The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.
In connection with the sale of the Securities, the Issuers have prepared a
preliminary offering memorandum, dated April 11, 2019 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated April 17,









--------------------------------------------------------------------------------




2019 (as amended or supplemented at the Execution Time, including any and all
exhibits thereto and any information incorporated by reference therein, the
“Final Memorandum”). Each of the Preliminary Memorandum and the Final Memorandum
sets forth certain information concerning the Issuers and the Securities. Each
of the Issuers hereby confirms that they have authorized the use of the
Disclosure Package, the Preliminary Memorandum and the Final Memorandum, and any
amendment or supplement thereto, in connection with the offer and sale of the
Securities by the Initial Purchasers. Unless stated to the contrary, any
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Memorandum shall be deemed to refer to and include any information
filed under the Exchange Act subsequent to the Execution Time that is
incorporated by reference therein.
1.Representations and Warranties. The Issuers jointly and severally represent
and warrant to, and agree with, each Initial Purchaser as set forth below in
this Section 1.
(a)    The Preliminary Memorandum, as of its date, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of its date and on the Closing Date, the Final
Memorandum did not and will not (and any amendment or supplement thereto, at the
date thereof and at the Closing Date will not) contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers make no representation
or warranty as to the information contained in or omitted from the Preliminary
Memorandum or the Final Memorandum, or any amendment or supplement thereto, in
reliance upon and in conformity with information furnished in writing to the
Issuers by or on behalf of the Initial Purchasers through the Representative
specifically for inclusion therein, it being understood and agreed that the only
such information furnished by or on behalf of any Initial Purchaser consists of
the information described as such in Section 8(b) hereof.
(b)    As of the Execution Time, (i) the Disclosure Package and (ii) each
electronic road show, when taken together as a whole with the Disclosure
Package, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Disclosure Package based upon and in conformity with written information
furnished to the Issuers by any Initial Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.
(c)    None of the Issuers, their Affiliates, or any person acting on their
behalf (other than the Initial Purchasers, as to whom the Issuers make no
representation or warranty) has, directly or indirectly, made offers or sales of
any security, or solicited offers to buy, any security under circumstances that
would require the registration of the Securities under the Act.


- 2 -







--------------------------------------------------------------------------------




(d)    None of the Issuers, their Affiliates, or any person acting on their
behalf has (i) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities or (ii) engaged in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities; and each of the
Issuers, their Affiliates and each person acting on its or their behalf has
complied with the offering restrictions requirement of Regulation S.
(e)    The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
(f)    Subject to compliance by the Initial Purchasers with the representations,
warranties and covenants set forth in Sections 4 and 5 hereof, no registration
under the Act of the Securities is required for the offer and sale of the
Securities to or by the Initial Purchasers in the manner contemplated herein, in
the Disclosure Package and the Final Memorandum.
(g)    Neither Issuer is required, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure Package and the Final Memorandum, neither Issuer will be
required to register as, an “investment company” as defined in the Investment
Company Act.
(h)    The Issuers have not paid or agreed to pay to any person any compensation
for soliciting another to purchase any securities of the Issuers (except as
described in the Offering Memorandum).
(i)    The Issuers have not taken, directly or indirectly, any action designed
to or that has constituted or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Issuers to facilitate the sale or resale of the
Securities.
(j)    Each of the Managing General Partner, the General Partner, the
Partnership, the Co-Issuer, the Operating Company and their respective
subsidiaries listed on Annex A hereto (collectively, the “Partnership Group,”
and the subsidiaries listed on Annex A hereto, the “Operating Subsidiaries”) has
been duly formed or incorporated, as applicable, and is validly existing in good
standing under the laws of its jurisdiction of formation or incorporation, as
applicable, with all limited liability company, corporate or limited partnership
power and authority necessary to own or hold its properties and to conduct the
businesses in which it is engaged, and, in the case of the Managing General
Partner, to act as the general partner of the General Partner, and in the case
of the General Partner, to act as the general partner of the Partnership, in
each case in all material respects as described in the Disclosure Package and
the Final Memorandum. Each member of the Partnership Group is duly registered or
qualified as a foreign limited liability company, corporation or limited
partnership, as the case may be, for the transaction of business under the laws
of each jurisdiction listed opposite its name on Annex A hereto, such
jurisdictions being the only jurisdictions in which the ownership or lease of
property or the character of the business conducted by it makes such
qualification or registration necessary, except where the failure so to register
or qualify would not have a material adverse effect on the condition (financial
or otherwise), business, prospects, assets or results of


- 3 -







--------------------------------------------------------------------------------




operations of the Partnership Group, taken as a whole, whether or not arising
from transactions in the ordinary course of business (a “Material Adverse
Effect”).
(k)    The General Partner is the sole general partner of the Partnership with a
2.0% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the partnership
agreement of the Partnership, as amended or restated to date (the “Partnership
Agreement”); and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, equities, charges or
claims (“Liens”).
(l)    Robertson Coal Management LLC, a Delaware limited liability company (“RCM
LLC”), owns 100% of the issued and outstanding membership interests in the
Managing General Partner; such membership interests have been duly authorized
and validly issued in accordance with the limited liability company agreement of
the Managing General Partner, as amended to date (the “Managing General Partner
LLC Agreement”), and are fully paid (to the extent required under the Managing
General Partner LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”); and RCM LLC owns such
membership interests free and clear of all Liens.
(m)    The Managing General Partner is the sole general partner of the General
Partner with a 0.001% general partner interest in the General Partner; such
general partner interest has been duly authorized and validly issued in
accordance with the partnership agreement of the General Partner, as amended or
restated to date (the “General Partner Partnership Agreement”); and the Managing
General Partner owns such general partner interest free and clear of all Liens.
(n)    Other than (i) the Partnership’s ownership of 100% of the outstanding
capital stock of the Co-Issuer, a 100% ownership interest in NRP Oil and Gas and
a 100% membership interest in the Operating Company, (ii) the Operating
Company’s ownership of a direct or indirect 100% membership interest in each of
the Operating Subsidiaries and a 51.0% member interest in BRP LLC, a Delaware
limited liability company (“BRP”), (iii) BRP’s ownership of a 100% membership
interest in CoVal Leasing Company, LLC, and (iv)  NRP Trona LLC’s, a Delaware
limited liability company, ownership of a 49% membership interest in Ciner
Wyoming LLC (“Ciner Wyoming”), neither the Partnership nor the Operating Company
owns, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity. Other than its ownership of its partnership interests in the
Partnership, the General Partner does not own, directly or indirectly, any
equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity.
(o)    All of the partnership interests of the Partnership have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act and as otherwise set forth in
the Disclosure Package and the Final Memorandum).


- 4 -







--------------------------------------------------------------------------------




(p)    The statements in the Preliminary Memorandum and the Final Memorandum
under the headings “Description of Other Indebtedness,” “Description of Notes”
and “Certain United States Federal Income and Estate Tax Considerations” fairly
summarize in all material respects the matters described therein.
(q)    This Agreement has been duly authorized, executed and delivered by the
Issuers; the Indenture has been duly authorized by the Issuers and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Issuers, will constitute a legal, valid, binding instrument
enforceable against the Issuers in accordance with its terms (subject, as to the
enforcement of remedies, to (i) applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity and (ii) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing); and the Securities have been
duly authorized, and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers, will have been duly executed and delivered by the Issuers and will
constitute the legal, valid and binding obligations of the Issuers entitled to
the benefits of the Indenture (subject, as to the enforcement of remedies, to
(i) applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity and (ii) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing).
(r)    No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture, except such as may be required under
the blue sky laws of any jurisdiction in which the Securities are offered and
sold.
(s)    None of the execution and delivery of this Agreement or the Indenture,
the issuance and sale of the Securities, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Partnership or any of its subsidiaries pursuant to, (i) the charter or by-laws
or comparable constituting documents of the Partnership or any of its
subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Partnership or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Partnership or any of its
subsidiaries or any of its or their properties.
(t)    The consolidated historical financial statements and schedules of the
Partnership and its consolidated subsidiaries and, to the Issuers’ knowledge,
Ciner Wyoming included or incorporated by reference in the Disclosure Package
and the Final Memorandum present fairly the financial condition, results of
operations and cash flows of the Partnership and its consolidated subsidiaries
and Ciner Wyoming as of the dates and for the periods indicated,


- 5 -







--------------------------------------------------------------------------------




comply as to form with the applicable accounting requirements of Regulation S-X
and have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The selected financial
data set forth under the caption “Summary Historical Financial and Other Data”
in the Preliminary Memorandum and the Final Memorandum fairly present, on the
basis stated in the Preliminary Memorandum and the Final Memorandum, the
information included therein. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Disclosure
Package and the Final Memorandum fairly present the information called for in
all material respects and have been prepared in accordance with the Commission's
rules and guidelines applicable thereto.
(u)    No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving any member of the
Partnership Group or any subsidiaries of the Partnership or its or their
property is pending or, to the knowledge of the Issuers, threatened that (i)
could reasonably be expected to have a material adverse effect on the
performance of this Agreement or the Indenture or the consummation of any of the
transactions contemplated hereby or thereby or (ii) could reasonably be expected
to have a Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
(v)    The Operating Company and the Operating Subsidiaries have good and
indefeasible title to all real property and good title to all personal property
described in the Disclosure Package and the Final Memorandum, free and clear of
all Liens except (1) as described, and subject to the limitations contained, in
the Disclosure Package and the Final Memorandum or (2) such as do not materially
interfere with the use of such properties taken as a whole as they are currently
used and are proposed to be used in the future as described in the Disclosure
Package and the Final Memorandum; provided that, with respect to any real
property and buildings held under lease by the Operating Company and the
Operating Subsidiaries, such real property and buildings are held under valid
and subsisting and enforceable leases with such exceptions as do not materially
interfere with the use of such properties taken as a whole as they have been
used in the past and are proposed to be used in the future as described in the
Disclosure Package and the Final Memorandum.
(w)    No member of the Partnership Group is (i) in violation of its
organizational documents, (ii) in violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
order, judgment, decree or injunction of any court or governmental agency or
body having jurisdiction over it, or (iii) in breach, default (and no event
that, with notice or lapse of time or both, would constitute such a default has
occurred or is continuing) or violation in the performance of any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation, in the case of clause (ii) or (iii),
would, if continued, have a Material Adverse Effect, or would materially impair
the ability of the Issuers to perform their obligations under this Agreement. To
the knowledge of the Issuers, no third party to any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or


- 6 -







--------------------------------------------------------------------------------




instrument to which any member of the Partnership Group is a party or by which
any of them are bound or to which any of their properties are subject, is in
default under any such agreement, which breach, default or violation would, if
continued, have a Material Adverse Effect.
(x)    Ernst & Young LLP, who have certified certain financial statements of the
Partnership and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Partnership within the
meaning of the Act and the applicable rules and regulations thereunder adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).
(y)    To the Issuers’ knowledge, Deloitte & Touche LLP, who have certified
certain financial statements of Ciner Wyoming and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to Ciner Wyoming within the
meaning of the Act and the applicable rules and regulations thereunder adopted
by the Commission and the PCAOB.
(z)    There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.
(aa)    Each member of the Partnership Group has filed (or has obtained
extensions with respect to) all material federal, state and foreign income and
franchise tax returns required to be filed through the date of this Agreement,
which returns are complete and correct in all material respects, and has timely
paid all taxes shown to be due, if any, pursuant to such returns, other than
those (i) that are being contested in good faith and for which adequate reserves
have been established in accordance with generally accepted accounting
principles or (ii) that, if not paid, would not have a Material Adverse Effect.
(bb)    No dispute with the employees of any member of the Partnership Group
exists or, to the knowledge of the Issuers, is threatened or imminent and the
Issuers are not aware of any existing or imminent labor disturbance by the
employees of any of the lessees of the Partnership Group that would be
reasonably likely to have a Material Adverse Effect.
(cc)    No subsidiary of the Partnership is currently prohibited, directly or
indirectly, from paying any dividends to the Partnership, from making any other
distribution on such subsidiary’s capital stock, from repaying to the
Partnership any loans or advances to such subsidiary from the Partnership or
from transferring any of such subsidiary’s property or assets to the Partnership
or any other subsidiary of the Partnership, except pursuant to the Operating
Company’s revolving credit facility and existing senior notes and as described
in or contemplated in the Disclosure Package or the Final Memorandum.
(dd)    The Partnership Group maintains insurance with insurers of recognized
financial responsibility covering their properties, operations, personnel and
businesses against


- 7 -







--------------------------------------------------------------------------------




such losses and risks and in such amounts as are reasonably adequate to protect
them and their businesses in a manner consistent with other businesses similarly
situated. No member of the Partnership Group has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
expenditures will have to be made in order to continue such insurance. All such
insurance is outstanding and duly in force on the date hereof and will be
outstanding and duly in force on the Closing Date. Each member of the
Partnership Group is in compliance with the terms of such policies and
instruments in all material respects; there are no material claims by any member
of the Partnership Group under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; no member of the Partnership Group has been refused any insurance
coverage sought or applied for; and no member of the Partnership Group has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
(ee)    Each member of the Partnership Group has such permits, consents,
licenses, franchises, certificates and authorizations of governmental or
regulatory authorities (“permits”) as are necessary to own or lease its
properties and to conduct its business in the manner described in the Disclosure
Package and the Final Memorandum, subject to such qualifications as may be set
forth in the Disclosure Package and the Final Memorandum and except for such
permits that, if not obtained, would not have, individually or in the aggregate,
a Material Adverse Effect; each member of the Partnership Group has fulfilled
and performed all its material obligations with respect to such permits in the
manner described, and subject to the limitations contained, in the Disclosure
Package and the Final Memorandum and no event has occurred that would prevent
the permits from being renewed or reissued or that allows, or after notice or
lapse of time would allow, revocation or termination thereof or results or would
result in any impairment of the rights of the holder of any such permit, except
for such non-renewals, non-issues, revocations, terminations and impairments
that would not, individually or in the aggregate, have a Material Adverse
Effect.
(ff)    The Partnership (i) makes and keeps books, records and accounts that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of assets and (ii) maintains and has maintained effective internal
control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act and a system of internal accounting controls sufficient
to provide reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization; (B) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Disclosure Package and the Final Memorandum
fairly present the information called for in all material respects and are
prepared in accordance with the Commission's rules and guidelines applicable
thereto. The


- 8 -







--------------------------------------------------------------------------------




Partnership’s internal controls over financial reporting are effective and the
Partnership is not aware of any material weakness in its internal control over
financial reporting.
(gg)    The Partnership has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Partnership in the
reports its files or submits under the Exchange Act is accumulated and
communicated to the management of the Partnership, including its principal
executive officer and principal financial officer, as appropriate, to allow
timely decisions regarding required disclosure to be made and (iii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.
(hh)    Except as described in the Disclosure Package and the Final Memorandum,
the entities comprising the Partnership Group (i) are in compliance with any and
all applicable federal, state and local laws and regulations relating to the
protection of human health and safety and the Environment or imposing liability
or standards of conduct concerning any Hazardous Materials (as defined below)
(“Environmental Laws”), (ii) have received all permits and other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, (iii) are in compliance with all terms and conditions of any such
permits and (iv) are not subject to any written claim asserting, nor know of any
basis for any liability under Environmental Laws, including in connection with
the Release or threat of Release into the Environment of any Hazardous Material,
except where such noncompliance with Environmental Laws, failure to receive
required permits, failure to comply with the terms and conditions of such
permits or claim liability in connection with such releases would not,
individually or in the aggregate, have a Material Adverse Effect. The term
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and national resources such
as wetlands, flora and fauna. The term “Hazardous Material” means (A) any
“hazardous substance” as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, (B) any “hazardous waste” as
defined in the Resource Conservation and Recovery Act, as amended, (C) any
petroleum or petroleum product, (D) any polychlorinated biphenyl and (E) any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance regulated under or within the meaning of any other
Environmental Law. The term “Release” means any release, spill, emission,
discharge, deposit, disposal, leaking, pumping, pouring, dumping, emptying,
injection, leaching into or migration through the Environment, or into, from or
through any building, structure or facility.
(ii)    No member of the Partnership Group or any ERISA Affiliate (as defined
below) has, or is reasonably expected to incur, any material liability under
Title IV of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to any employee benefit plan (within the meaning of Section 3(3) of
ERISA). “ERISA Affiliates” means the General Partner and each of its
subsidiaries.


- 9 -







--------------------------------------------------------------------------------




(jj)    The operations of each member of the Partnership Group and, to the
knowledge of the Partnership, Ciner Wyoming are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving any member of
the Partnership Group or, to the knowledge of the Partnership, Ciner Wyoming
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Partnership, threatened.
(kk)    No member of the Partnership Group nor, to the knowledge of the Issuers,
any director, officer, agent or employee of any member of the Partnership Group
(i) is currently the subject of any sanctions administered imposed by the United
States (including any administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”), the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other applicable
sanctions authority (collectively, “Sanctions”) or (ii) will, directly or
indirectly, use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person (a) to fund any activities of or business with any person that, at the
time of the funding, is the subject of Sanctions, or is located, organized or
resident in a country or territory that is, or whose government is, the subject
of comprehensive Sanctions (at the time of this agreement, Cuba, Iran, North
Korea, Crimea, and Syria) (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”) or (b) in any manner that will result in a violation of
Sanctions by, or could result in the imposition of Sanctions against, any person
(including any person participating in the offering, whether as underwriter,
advisor, investor or otherwise).
(ll)    No member of the Partnership Group nor, to the knowledge of the Issuers,
any director, officer, agent or employee of any member of the Partnership Group,
is a person that is, or is 50% or more owned or otherwise controlled by a person
that is: (i) the subject of any Sanctions; or (ii) located, organized or
resident in a Sanctioned Country.
(mm)     No member of the Partnership Group has engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding 5 years, nor does any member of the
Partnership Group have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.
(nn)    There is and has been no failure on the part of the Partnership and any
of the Partnership’s directors or officers, in their capacities as such, to
comply in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 relating
to loans and Sections 302 and 906 relating to certifications.
(oo)    No member of the Partnership Group nor, to the knowledge of the Issuers,
any director, officer, agent or employee of any member of the Partnership Group
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the


- 10 -







--------------------------------------------------------------------------------




“FCPA”), the U.K. Bribery Act 2010, as amended (the “Bribery Act”), or other
applicable anti-bribery or anti-corruption law, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, the Bribery Act or any other applicable anti-bribery or anti-corruption
law; and each member of the Partnership Group and, to the knowledge of the
Partnership, Ciner Wyoming have conducted their businesses in compliance with
the FCPA, the Bribery Act and other applicable anti-bribery or anti-corruption
laws and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. No part of the proceeds of the offering will be used,
directly or indirectly, in violation of the FCPA, the Bribery Act or other
applicable anti-corruption or anti-bribery law.
(pp)    All information related to the coal reserves of the Partnership Group
(including, without limitation, information related to (x) proven, probable and
total recoverable coal reserves in the aggregate and by region and mining
complex location, (y) underground and surface coal reserves, and (z) sulfur
quality (including with respect to compliance coal), typical quality and type of
coal) included or incorporated by reference in the Disclosure Package as of the
Execution Time and the Final Memorandum as of its date and the Closing Date (the
“Coal Reserve Information”), was and is accurate in all material respects as of
the date with respect to which such information is given. The Coal Reserve
Information has been calculated in accordance with standard mining engineering
procedures used in the coal industry and applicable government reporting
requirements and applicable law. All assumptions used in the calculation of the
Coal Reserve Information were reasonable in all material respects when made.
(qq)     (A) There has been no security breach or incident, unauthorized access
or disclosure, or other compromise of or relating to the Partnership Group’s
information technology and computer systems, networks, hardware, software, data
and databases (including the data and information of their respective customers,
employees, suppliers, vendors and any third party data maintained, processed or
stored by the Partnership Group, and any such data processed or stored by third
parties on behalf of the Partnership Group), equipment or technology
(collectively, “IT Systems and Data”) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (B) the Partnership
Group has not been notified of, and has no knowledge of any event or condition
that could result in, any security breach or incident, unauthorized access or
disclosure or other compromise to its IT Systems and Data; and (C) the
Partnership Group has implemented reasonable controls, policies, procedures, and
technological safeguards to maintain and protect the integrity, continuous
operation, redundancy and security of its material IT Systems and Data. The
Partnership Group is presently in compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification that could reasonably be expected to
have a Material Adverse Effect.


- 11 -







--------------------------------------------------------------------------------




(rr)    Any certificate signed by any officer of the Managing General Partner
and delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Partnership, as to matters covered thereby, to each Initial
Purchaser.
2.    Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Issuers agree to
sell to each Initial Purchaser, and each Initial Purchaser agrees, severally and
not jointly, to purchase from the Issuers, at a purchase price of 98.5% of the
principal amount thereof, plus accrued interest, if any, from April 29, 2019 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.
3.    Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on April 29, 2019, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Issuers or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Issuers by wire transfer
payable in same-day funds to the account specified by the Issuers. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representative shall otherwise instruct.
4.    Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges
that the Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons, except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.
(b)    Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Issuers that:
(i)    it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:
(A)
in the case of sales to those it reasonably believes to be “qualified
institutional buyers” as permitted by Rule 144A under the Act or

(B)
in accordance with Rule 903 of Regulation S;



- 12 -







--------------------------------------------------------------------------------




(ii)    neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
(iii)    in connection with each sale pursuant to Section 4(b)(i)(A), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;
(iv)    neither it, nor any of its Affiliates nor any person acting on its or
their behalf has engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities;
(v)    it is an “accredited investor” (as defined in Rule 501(a) of Regulation
D);
(vi)    it has complied and will comply with the offering restrictions
requirement of Regulation S; and
(vii)    at or prior to the confirmation of sale of Securities (other than a
sale of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases Securities from it during the
distribution compliance period (within the meaning of Regulation S) a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the date of closing of
the offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”
5.    Agreements. The Issuers agree with each Initial Purchaser that:
(a)    The Issuers will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in Section
5(c) below, as many copies of the materials contained in the Disclosure Package
and the Final Memorandum and any amendments and supplements thereto as they may
reasonably request.
(b)    The Issuers will prepare a final term sheet, containing a description of
final terms of the Securities and the offering thereof, in the form approved by
you and attached as Schedule II hereto.


- 13 -







--------------------------------------------------------------------------------




(c)    The Issuers will not amend or supplement the Disclosure Package or the
Final Memorandum without the prior written consent of the Representative.
(d)    If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representative), any event occurs
as a result of which the Disclosure Package or the Final Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made or the circumstances
then prevailing, not misleading, or if it should be necessary to amend or
supplement the Disclosure Package or the Final Memorandum to comply with
applicable law, the Issuers will promptly (i) notify the Representative of any
such event; (ii) subject to the requirements of Section 5(c), prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Disclosure Package
or Final Memorandum to the several Initial Purchasers and counsel for the
Initial Purchasers without charge in such quantities as they may reasonably
request.
(e)    Without the prior written consent of the Representative, the Issuers have
not given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.
(f)    The Issuers will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Issuers be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Issuers will promptly advise the Representative of
the receipt by the Issuers of any notification with respect to the suspension of
the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
(g)    The Issuers will not, and will not permit any of their Affiliates to,
resell any Securities that have been acquired by any of them.
(h)    None of the Issuers, their Affiliates, or any person acting on the
Issuers’ or their Affiliates’ behalf (other than the Initial Purchasers, as to
whom no covenant is given) will, directly or indirectly, make offers or sales of
any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Securities under the Act.
(i)    None of the Issuers, their Affiliates, or any person acting on the
Issuers’ or their Affiliates’ behalf (other than the Initial Purchasers, as to
whom no covenant is given) will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities; and each of them
will comply with the offering restrictions requirement of Regulation S.


- 14 -







--------------------------------------------------------------------------------




(j)    None of the Issuers, their Affiliates, or any person acting on the
Issuers’ or their Affiliates’ behalf (other than the Initial Purchasers, as to
whom no covenant is given) will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities in the United States.
(k)    For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Partnership,
during any period in which it is not subject to and in compliance with Section
13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3‑2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.
(l)    The Issuers will cooperate with the Representative and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company.
(m)     Each of the Securities will bear the legend contained in “Notice to
Investors” in the Preliminary Memorandum and the Final Offering Memorandum for
the time period and upon the other terms stated therein.
(n)    The Issuers will not for a period of 60 days following the Execution
Time, without the prior written consent of the Representative, offer, sell,
contract to sell, pledge, otherwise dispose of, or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Issuers or any person in privity with
the Issuers), directly or indirectly, or announce the offering, of any debt
securities issued or guaranteed by either of the Issuers (other than the
Securities).
(o)    The Issuers will not take, directly or indirectly, any action designed
to, or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of either Issuer to facilitate the sale or resale of
the Securities.
(p)    The Partnership will, for a period of twelve months following the
Execution Time, furnish to the Representative (i) all reports or other
communications (financial or other) generally made available to its
shareholders, and deliver such reports and communications to the Representative
as soon as they are available, unless such documents are furnished to or filed
with the Commission or any securities exchange on which any class of securities
of the Partnership is listed and generally made available to the public and
(ii) such additional information concerning the business and financial condition
of the Partnership as the Representative may from time to time reasonably
request (such statements to be on a


- 15 -







--------------------------------------------------------------------------------




consolidated basis to the extent the accounts of the Partnership and its
subsidiaries are consolidated in reports furnished to its shareholders).
(q)    The Issuers agree to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture and the issuance of the Securities
and the fees of the Trustee; (ii) the preparation, printing or reproduction of
the materials contained in the Disclosure Package and the Final Memorandum and
each amendment or supplement to either of them; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the materials contained in the
Disclosure Package and the Final Memorandum, and all amendments or supplements
to either of them, as may, in each case, be reasonably requested for use in
connection with the offering and sale of the Securities; (iv) the issuance and
delivery of the Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities; (vii) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states and any other jurisdictions specified pursuant to
Section 5(e) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (viii) the transportation and other expenses incurred by or on
behalf of representatives of the Issuers in connection with presentations to
prospective purchasers of the Securities; (ix) the fees and expenses of the
Issuers’ accountants and the fees and expenses of counsel (including local and
special counsel) for the Issuers; and (x) all other costs and expenses incident
to the performance by the Issuers of their obligations hereunder.
6.    Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Issuers contained herein
at the Execution Time and the Closing Date, to the accuracy of the statements of
the Issuers made in any certificates pursuant to the provisions hereof, to the
performance by the Issuers of their obligations hereunder and to the following
additional conditions:
(a)    The Issuers shall have requested and caused (i) Vinson & Elkins L.L.P.,
counsel for the Issuers, to furnish to the Representative its opinion and
negative assurance letter, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers and (ii) Kathryn Wilson, general counsel for the Issuers, to furnish
to the Representative her opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers.
(b)    The Representative shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion and negative assurance letter,
dated the Closing Date and addressed to the Initial Purchasers, with respect to
the issuance and sale of the Securities, the Indenture, the Disclosure Package,
the Final Memorandum (as amended or supplemented at the Closing Date) and other
related matters as the Representative may reasonably require, and the Issuers
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.


- 16 -







--------------------------------------------------------------------------------




(c)    The Managing General Partner shall have furnished to the Representative a
certificate of the Managing General Partner, signed by (x) the Chairman of the
Board or the President and (y) the principal financial or accounting officer of
the Managing General Partner, dated the Closing Date, to the effect that the
signers of such certificate have carefully examined the Disclosure Package and
the Final Memorandum and any supplements or amendments thereto, and this
Agreement and that:
(i)    the representations and warranties of the Issuers in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Issuers have complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date; and
(ii)    since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Partnership and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).
(d)    At the Execution Time and at the Closing Date, the Issuers shall have
requested and caused (i) Ernst & Young LLP to furnish to the Representative a
“comfort letter,” dated as of the Execution Time, and a bring down comfort
letter, dated as of the Closing Date, in form and substance satisfactory to the
Representative, confirming that they are independent accountants within the
meaning of the Exchange Act and the applicable published rules and regulations
thereunder and confirming certain matters with respect to the audited and
unaudited financial statements and other financial and accounting information of
the Partnership and its consolidated subsidiaries contained in or incorporated
by reference in the Disclosure Package and Final Memorandum, including any
amendment or supplement thereto as of the date of the applicable letter and (ii)
Deloitte & Touche LLP to furnish to the Representative a “comfort letter,” dated
as of the Execution Time, in form and substance satisfactory to the
Representative, confirming that they are independent accountants within the
meaning of the Exchange Act and the applicable published rules and regulations
thereunder and confirming certain matters with respect to the audited and
unaudited financial statements and other financial and accounting information of
Ciner Wyoming contained in or incorporated by reference in the Disclosure
Package and Final Memorandum, including any amendment or supplement thereto as
of the date of the applicable letter.
All references in this Section 6(d) to the Preliminary Memorandum and the Final
Memorandum include any amendment or supplement thereto at the date of the
applicable letter.
(e)    Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there


- 17 -







--------------------------------------------------------------------------------




shall not have been (i) any material change or decrease specified in the letter
or letters referred to in paragraph (d) of this Section 6; or (ii) any change,
or any development involving a prospective change, in or affecting the condition
(financial or otherwise), prospects, earnings, business or properties of the
Partnership and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto), the effect of which, in any case referred
to in clause (i) or (ii) above, is, in the sole judgment of the Representative,
so material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).
(f)    The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.
(g)    Prior to the Closing Date, the Issuers shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.
(h)    At the Closing Date, the Issuers and the Trustee shall have entered into
the Indenture and the Representative shall have received an executed copy
thereof.
If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Issuers in writing or by telephone or facsimile confirmed in writing.
The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 80 Pine Street, New York,
New York 10005, on the Closing Date.
7.    Reimbursement of Expenses. Subject to Section 5(q), if the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 6 hereof is not
satisfied, because of any termination pursuant to Section 10 hereof, or because
of any refusal, inability or failure on the part of the Issuers to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Issuers will reimburse the Initial
Purchasers severally through Citigroup on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.
8.    Indemnification and Contribution. (a) The Issuers agrees to indemnify and
hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning


- 18 -







--------------------------------------------------------------------------------




of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other U.S. federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities or actions in respect thereof arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Memorandum, the Final Memorandum, any Issuer
Written Information or any other written information used by or on behalf of the
Issuers in connection with the offer or sale of the Securities, or in any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Issuers will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Memorandum or the Final Memorandum, or in any amendment thereof
or supplement thereto, in reliance upon and in conformity with written
information furnished to the Issuers by or on behalf of any Initial Purchaser
through the Representative specifically for inclusion therein. This indemnity
agreement will be in addition to any liability that the Issuers may otherwise
have.
(b)    Each Initial Purchaser severally, and not jointly, agrees to indemnify
and hold harmless the Issuers, each of their directors, each of their officers,
and each person who controls the Issuers within the meaning of either the Act or
the Exchange Act, to the same extent as the foregoing indemnity to each Initial
Purchaser, but only with reference to written information relating to such
Initial Purchaser furnished to the Issuers by or on behalf of such Initial
Purchaser through the Representative specifically for inclusion in the
Preliminary Memorandum or the Final Memorandum (or in any amendment or
supplement thereto). This indemnity agreement will be in addition to any
liability that any Initial Purchaser may otherwise have. The Issuers acknowledge
that the statements set forth under the heading “Plan of Distribution” in the
third sentence of the seventh paragraph and the eighth paragraph in the
Preliminary Memorandum and the Final Memorandum constitute the only information
furnished in writing by or on behalf of the Initial Purchasers for inclusion in
the Preliminary Memorandum or the Final Memorandum or in any amendment or
supplement thereto.
(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the


- 19 -







--------------------------------------------------------------------------------




indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
not more than one such counsel (plus separate local counsel) if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent:
(i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include an admission of fault.
(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Issuers and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Issuers and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Issuers and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Issuers on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Issuers shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
them, and benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material


- 20 -







--------------------------------------------------------------------------------




fact or the omission or alleged omission to state a material fact relates to
information provided by the Issuers on the one hand or the Initial Purchasers on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Issuers and the Initial Purchasers agree that it would not be just
and equitable if contribution were determined by pro rata allocation or any
other method of allocation that does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Initial Purchaser within the meaning
of either the Act or the Exchange Act and each director, officer, employee,
Affiliate and agent of an Initial Purchaser shall have the same rights to
contribution as such Initial Purchaser, and each person who controls the Issuers
within the meaning of either the Act or the Exchange Act and each officer and
director of the Issuers shall have the same rights to contribution as the
Issuers, subject in each case to the applicable terms and conditions of this
paragraph (d).
9.    Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Issuers. In the event of a default by any
Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Issuers or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.
10.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Issuers prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading in securities generally on the New York Stock Exchange shall have
been suspended or limited or minimum prices shall have been established on such
exchange; (ii) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities; (iii) there shall have occurred a
material disruption in commercial banking or securities settlement or clearance
services; or (iv) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a


- 21 -







--------------------------------------------------------------------------------




national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representative, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).
11.    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Issuers or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Issuers or any of the
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.
12.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Representative, will be mailed, delivered
or telefaxed to the Citigroup General Counsel (fax no.: 1 (646) 291-1469) and
confirmed to Citigroup at 388 Greenwich Street, New York, New York 10013,
Attention: General Counsel; or, if sent to the Partnership, will be mailed,
delivered or telefaxed to Kathryn Wilson, Natural Resource Partners L.P., 1201
Louisiana Street, Suite 3400, Houston, Texas 77002 (fax no.: (713-751-7563).
13.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the indemnified
persons referred to in Section 8 hereof and their respective successors, and,
except as expressly set forth in Section 5(k) hereof, no other person will have
any right or obligation hereunder.
14.    Jurisdiction. The Issuers agree that any suit, action or proceeding
against the Issuers brought by any Initial Purchaser, the directors, officers,
employees and agents of any Initial Purchaser, or any person who controls any
Initial Purchaser, arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any State or U.S. federal
court in The City of New York and County of New York, and waives any objection
which they may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the jurisdiction of such courts in any
suit, action or proceeding.
15.    Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Issuers and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
16.    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
17.    Waiver of Jury Trial. The Issuers hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.


- 22 -







--------------------------------------------------------------------------------




18.    No Fiduciary Duty. The Issuers hereby acknowledge that (a) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Issuers, on the one hand, and the Initial
Purchasers and any Affiliate through which it may be acting, on the other, (b)
the Initial Purchasers are acting as principal and not as an agent or fiduciary
of the Issuers and (c) the Issuers’ engagement of the Initial Purchasers in
connection with the offering and the process leading up to the offering is as
independent contractors and not in any other capacity. Furthermore, the Issuers
agree that they are solely responsible for making its own judgments in
connection with the offering (irrespective of whether any of the Initial
Purchasers has advised or is currently advising the Issuers on related or other
matters). The Issuers agree that they will not claim that the Initial Purchasers
have rendered advisory services of any nature or respect, or owe an agency,
fiduciary or similar duty to the Issuers, in connection with such transaction or
the process leading thereto.
19.    Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
20.    Recognition of the U.S. Special Resolution Regimes.
(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.
(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States
21.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
22.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.


- 23 -







--------------------------------------------------------------------------------




23.    Definitions. The terms that follow, when used in this Agreement, shall
have the meanings indicated.
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.
“BHC Act Affiliate” shall have the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.
“Citigroup” shall mean Citigroup Global Markets Inc.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Commission” shall mean the Securities and Exchange Commission.
“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b),
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b), or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule II hereto and (iii)
any Issuer Written Information.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.
“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.


- 24 -







--------------------------------------------------------------------------------




“Regulation D” shall mean Regulation D under the Act.
“Regulation S” shall mean Regulation S under the Act.
“Regulation S-X” shall mean Regulation S-X under the Act.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.


- 25 -







--------------------------------------------------------------------------------








If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Partnership and the several Initial Purchasers.
Very truly yours,
NATURAL RESOURCE PARTNERS L.P.


By: NRP (GP) LP, its general partner


By: GP Natural Resource Partners LLC, its
general partner


By:    /s/ Kathryn S. Wilson        
Name:     Kathryn S. Wilson
Title:
Vice President, General Counsel & Secretary



NRP FINANCE CORPORATION


By:    /s/ Kathryn S. Wilson            
Name: Kathryn S. Wilson     
Title:
Vice President, General Counsel & Secretary










--------------------------------------------------------------------------------




The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.
For itself and the other several
Initial Purchasers named in
Schedule I to the foregoing Agreement.


CITIGROUP GLOBAL MARKETS INC.
By:    /s/ Christopher Wood        
Name: Christopher Wood
Title: Managing Director











--------------------------------------------------------------------------------






SCHEDULE I
Initial Purchasers
 
Principal Amount of Securities to be Purchased
Citigroup Global Markets Inc.
 
$
261,900,000


The Huntington Investment Company
 
38,100,000


Total
 
$
300,000,000
















--------------------------------------------------------------------------------






SCHEDULE II


[See attached]













--------------------------------------------------------------------------------





Pricing Supplement, dated April 17, 2019     Strictly Confidential
to Preliminary Offering Memorandum dated April 11, 2019


$300,000,000
notespurchaseagreemen_image1.gif [notespurchaseagreemen_image1.gif]
NATURAL RESOURCE PARTNERS L.P.
NRP FINANCE CORPORATION
9.125% Senior Notes due 2025


This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated April 11, 2019 (the “Preliminary Offering
Memorandum”). The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and updates and supersedes the information
(including the financial information) in the Preliminary Offering Memorandum to
the extent it is inconsistent with or in addition to the information in the
Preliminary Offering Memorandum. Terms used herein and not defined have the
meanings assigned to them in the Preliminary Offering Memorandum.


The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to (1) qualified
institutional buyers pursuant to Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act.


Other information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.


Issuers:
Natural Resource Partners L.P. and NRP Finance Corporation
Aggregate Principal Amount
$300,000,000 (which represents an increase of $25,000,000 from the aggregate
principal amount shown in the Preliminary Offering Memorandum)
Title of Securities:
9.125% Senior Notes due 2025
Gross Proceeds:
$300,000,000
Maturity Date:
June 30, 2025
Issue Price:
100.000%, plus accrued interest, if any, from April 29, 2019
Coupon:
9.125% per annum
Yield to Maturity:
9.125% per annum
Interest Payment Dates:
June 30 and December 30
Regular Record Dates:
June 15 and December 15



II-1



--------------------------------------------------------------------------------




First Interest Payment Date
December 30, 2019
Spread to Treasury:
+667 basis points
Benchmark:
UST 2.750% due June 30, 2025
Optional Redemption:
On and after October 30, 2021, at the redemption prices (expressed as
percentages of the principal amount) set forth below, plus accrued and unpaid
interest:
 
Commencing
Price
 
October 30, 2021
104.563%
 
October 30, 2022
102.281%
 
October 30, 2023 and thereafter
100.000%
 
 
 
Equity Clawback:
Up to 35% at 109.125%, prior to October 30, 2021, plus accrued and unpaid
interest
Make Whole Redemption:
Prior to October 30, 2021 all or part of the notes at 100% of principal amount
plus the Make Whole Premium and accrued and unpaid interest.
Change of Control:
Putable at 101% of principal, plus accrued and unpaid interest
Distribution:
144A/Regulation S without registration rights (144A for life)
Trade Date:
April 17, 2019
Settlement Date:
April 29, 2019 (T+7)
The settlement date of April 29, 2019 is the seventh business day following the
Trade Date (such settlement being referred to as “T+7”). Under Rule 15c6-1 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) , trades in
the secondary market generally are required to settle in two business days,
unless the parties to any such trade expressly agree otherwise. Accordingly,
purchasers who wish to trade the notes on any date prior to the second business
day before the Settlement Date will be required, by virtue of the fact that the
notes initially will settle in T+7, to specify an alternate settlement cycle at
the time of any such trade to prevent failed settlement and should consult their
own advisors.
CUSIP/ISIN Numbers:
144A CUSIP: 63902M AE8
Reg S CUSIP: U63764 AC5
144A ISIN: US63902MAE84
Reg S ISIN: USU63764AC52
Sole Bookrunning Manager:
Citigroup Global Markets Inc.


Co-Manager:
The Huntington Investment Company







II-2



--------------------------------------------------------------------------------




Changes from the Preliminary Offering Memorandum:


The Description of Notes contained in the Preliminary Offering Memorandum is
further hereby amended as follows (solely for your convenience in reviewing
changes to existing language in this pricing supplement, inserted language has
been placed in bold underlined text and deleted language has been struck
through):


Certain Covenants – Restricted Payments


•
Page 45 - the following changes will be made to clause (1)(e):



(e)
the aggregate amount of Incremental Funds previously expended since the date of
the indenture pursuant to this clause (1), and clause (2) below and clause
(1)(b) of the definition of “Permitted Business Investment”; or



•
Page 45 - the following changes will be made to clause (2)(b):



(b)
Incremental Funds to the extent not previously expended since the date of the
indenture pursuant to this clause (2) or, clause (1) above and clause (1)(b) of
the definition of “Permitted Business Investment”.



•
Page 46, paragraph immediately below clause (8) -- “4.00 to 1.00” will be
changed to “3.75 to 1.00”



Certain Covenants – Incurrence of Indebtedness and Issuance of Disqualified
Equity Interests


•
Page 47 – the following will be inserted at the end of clause (1): “provided
that not more than $200.0 million principal amount in the aggregate of such
Indebtedness may be incurred by the Company or Finance Corp.”

•
Page 47 - the following changes will be made to clause (4):



(4)
the incurrence by the Company or any of its Restricted Subsidiaries Subsidiary
of the Company (other than Finance Corp.) of Indebtedness represented by Capital
Lease Obligations, mortgage financings or purchase money obligations, in each
case, incurred for the purpose of financing all or any part of the purchase
price or cost of construction or improvement of property, plant or equipment
used in the business of the Company or such Restricted Subsidiary (or Capital
Stock of an entity owning such property, plant or equipment), provided that
after giving effect to any such incurrence, the principal amount of all
Indebtedness incurred pursuant to this clause (4) and then outstanding,
including all Permitted Refinancing Indebtedness incurred to extend, refinance,
renew, replace, defease or refund any Indebtedness incurred pursuant to this
clause (4), does not exceed the greater of (a) $90.0 million or (b) 5.0% of the
Company’s Consolidated Net Tangible Assets at the time of incurrence;



•
Page 48 – the following changes will be made to clause (12):





II-3



--------------------------------------------------------------------------------




(12)
the incurrence by the Company or any of its Restricted SubsidiariesSubsidiary of
additional Indebtedness in an aggregate principal amount then outstanding, not
to exceed the greater of (a) $90.0 million or (b) 5.0% of the Company’s
Consolidated Net Tangible Assets determined at the time of incurrence.

•
Page 48 – the following changes will be made to the first full paragraph:



Notwithstanding the foregoing:
(a)
the Company and its Restricted Subsidiaries shall not be permitted to incur any
Priority Indebtedness (including Acquired Indebtedness but excluding any
Indebtedness incurred pursuant to clauses (2) or (5) of the definition of
Permitted Debt above) in excess of the greater of (i) $300.0 million and (ii)
15.0% of the Company’s Consolidated Net Tangible Assets determined at the time
of incurrence, if the Priority Indebtedness Ratio is greater than 4.00 to 1.00
at the time of such incurrence (and after giving pro forma effect to such
Incurrence and the application of the proceeds therefrom); and

(b) , the Non-Guarantor Restricted Subsidiaries shall not be permitted to incur
any Indebtedness for borrowed money or incur any Capital Lease Obligations or
other debt obligations evidenced by promissory notes or similar instruments
(except as provided for in the following sentence and other than Indebtedness
incurred pursuant to clauses (2), (5), (6) or (9) (with respect to guarantees of
Indebtedness of the Non-Guarantor Restricted Subsidiaries by other Non-Guarantor
Restricted Subsidiaries only), of the definition of Permitted Debt above), if
the OpCo Leverage Ratio is in excess of 3.00 to 1.00 at the time of such
incurrence (and after giving pro forma effect to such incurrence and the
application of the proceeds therefrom and assuming that the greater of (i)
$150.0 million of Indebtedness (or, if less, at the election of the Issuers, the
amount of total lending commitments under the Credit Agreement and any other
pari-passu revolving credit facility) and (ii) the actual amount of Indebtedness
outstanding is outstanding under the Credit Agreement). Notwithstanding the
foregoing, the Non-Guarantor Restricted Subsidiaries may at any time incur up to
an aggregate of $150.0 million under the Credit Agreement and incremental,
pari-passu revolving credit capacity together which will not exceed $150.0
million (which amount shall be deemed to be incurred under clause (1) of the
second paragraph of this covenant), provided, however, that such $150.0 million
shall be reduced, on a dollar-for-dollar basis, to the extent the Issuers have
made the election in clause (i) of the preceding sentence to calculate capacity
using revolving credit facility commitments below $150.0 million (such lower
amount, the “Revolver Basket”), and provided, further, that the Revolver Basket
may only be increased, up to a maximum Revolver Basket of $150.0 million, if the
OpCo Leverage Ratio at the time of such increase (and after giving pro forma
effect to such increase, assuming the Revolver Basket is outstanding) is less
than or equal to 3.00 to 1.00.


Certain Definitions


•
Pages 79-80 -- the following changes will be made to clauses (1), (5), (9),
(10), (13) and (16), respectively, the definition of “Permitted Liens”:



“Permitted Liens” means:
(1)
Liens securing any Indebtedness incurred by any Restricted Subsidiary of the
Company under any Credit Facility permitted to be incurred under the indenture;

* * *
(5)
any interest or title of a lessor to the property subject to a Capital Lease
Obligation or operating lease, in each case, of any Restricted Subsidiary of the
Company;

* * *
(9)
Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary or
any Joint Venture owned by the Company or any Restricted Subsidiary of the
Company to the extent



II-4



--------------------------------------------------------------------------------




securing Non-Recourse Debt or other Indebtedness of such Unrestricted Subsidiary
or Joint Venture;
(10)
Liens upon specific items of inventory, receivables or other goods or proceeds
of the Company or any of its Restricted SubsidiariesSubsidiary of the Company
securing such Person’s obligations in respect of bankers’ acceptances or
receivables securitizations issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory, receivables or
other goods or proceeds and permitted by the covenant “Certain
Covenants—Incurrence of Indebtedness and Issuance of Disqualified Equity
Interests”;

* * *
(13)
Liens to secure performance of Hedging Obligations of the Company or any of its
Restricted SubsidiariesSubsidiary of the Company;

* * *
(16)
Liens securing Indebtedness of the Company or any Restricted Subsidiary of the
Company, provided that, after giving effect to any such incurrence, the
aggregate principal amount of all Indebtedness then outstanding and secured by
any Liens incurred pursuant to this clause (16) does not exceed the greater of
$50.0 million or 3.0% of the Company’s Consolidated Net Tangible Assets
determined at the time of incurrence; and

* * *
•
Page 81—definitions of “Priority Indebtedness” and “Priority Indebtedness Ratio”
will be deleted.

•
Page 82 – the definition of “Restricted Subsidiary” will be modified by adding
the following at the end of such definition: “(other than for purposes of the
covenant described above under the caption “—Certain Covenants—Liens” and the
definition of “Permitted Liens”)





This material is strictly confidential and is for your information only and is
not intended to be used by anyone other than you. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. This information
supplements the description of the securities and the offering in the
Preliminary Offering Memorandum and does not purport to be a complete
description of these securities or the offering. Please refer to the Preliminary
Offering Memorandum for a complete description.


This communication is being distributed in the United States solely to Persons
reasonably believed to be Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act, and outside the United States solely to non-U.S.
persons as defined under Regulation S in accordance with the applicable
provisions of Regulation S.


This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.


    


II-5



--------------------------------------------------------------------------------





ANNEX A
Entity
State of Formation
States of Foreign Qualification
GP Natural Resource Partners LLC
Delaware
Texas
NRP (GP) LP
Delaware
West Virginia
Natural Resource Partners L.P.
Delaware
West Virginia
NRP (Operating) LLC
Delaware
North Dakota
Washington
West Virginia
WPP LLC
Delaware
Alabama
Arizona
California
Georgia
Illinois
Indiana
Kentucky
Maryland
Montana
Ohio

Tennessee
Texas
Virginia
Washington
West Virginia
Wyoming
ACIN LLC
Delaware
Georgia
Illinois
Indiana
Kentucky
North Carolina
North Dakota
Virginia
West Virginia
WBRD LLC
Delaware
Virginia
West Virginia
HOD LLC
Delaware
Indiana
West Virginia
Shepard Boone Coal Company LLC
Delaware
West Virginia
Gatling Mineral, LLC
Delaware
West Virginia
Independence Land Company, LLC
Delaware
Illinois
Williamson Transport, LLC
Delaware
Illinois
Little River Transport, LLC
Delaware
West Virginia
Rivervista Mining, LLC
Delaware
 
Deepwater Transportation, LLC
Delaware
 
NRP Trona LLC
Delaware
 





A-1

